PER CURIAM.
We have recently dwelt upon the proper procedure in eases like this in Bicloszycka’s Case (C. C. A.) 3 F.(2d) 551. The hearing before the departmental officers was entirely proper, and there was abundant evidence to support tbe findings of tbe Board of Special Inquiry. The hearing having been fair, and the law not having been misapplied, the courts have no power to set aside a board’s findings of fact. La Reddola’s Case (C. C. A.) 299 F. 592; Haft’s Case (C. C. A.) 300 F. 918.
It has been suggested that Brugnoli’s Case (C. C. A.) 300 F. 918, is inconsistent. What was there said must be measured by the facts of the ease. We held “there must be some previous history upon which to predicate the conclusion that the alien” was subject to deportation for a psychopathic inferiority. Here there was a rather extended previous history distinctly tending, as it seems to us, to support the finding of the Board. But the legal point is that hero we have the evidence which we thought was lacking in Brugnoli’s Case.
We see no reason justifying the release granted below. Order reversed.